TOWNSEND, District Judge.
The issues herein are the same as those in Matheson v. U. S. (C. C.) 90 Fed. 276, and Id., 99 Fed. 430. The board of general appraisers has found that’the merchandise herein is the same as that discussed in said opinion. The facts in said cases having been proven to the satisfaction of the court, and there being no new facts proven herein which would justify a different conclusion, the court is bound by said former decisions, and the decision of the board of general appraisers is affirmed. From the said affirmance should be excepted 12 certain entries as to which the protests were not seasonably filed. As to these entries the decision of the board of general appraisers is reversed.
End of Cases in Yol. 106.